Case 2:20-cv-00281-JRG Document 203 Filed 08/20/21 Page 1 of 16 PageID #: 9267




                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


KAIFI LLC,                               Case No. 2:20-CV-281-JRG
           Plaintiff,                    JURY TRIAL DEMANDED
           v.
                                         Honorable Rodney Gilstrap
T-MOBILE US, INC., ET AL.,
                                         FILED UNDER SEAL
           Defendants.



                   OPPOSITION BY PLAINTIFF KAIFI
   TO DEFENDANTS’ MOTION TO STRIKE PLAINTIFF’S P.R. 3-1(E) DISCLOSURE




4816-8791-7556.1
Case 2:20-cv-00281-JRG Document 203 Filed 08/20/21 Page 2 of 16 PageID #: 9268




                                                  TABLE OF CONTENTS
                                                                                                                                  Page
I.         INTRODUCTION .............................................................................................................. 1
II.        KAIFI COMPLIED WITH THIS COURT’S LOCAL PATENT RULES ......................... 2
III.       KAIFI’S DISCLOSURE SATISFIES GOOD CAUSE...................................................... 3
           A.        KAIFI’s Disclosure Was Timely and Justified ....................................................... 7
           B.        T-Mobile Has Not Been Prejudiced ........................................................................ 8
           C.        Prior Invention Date Is Important To Prior Art .................................................... 11
           D.        No Continuance Is Necessary ............................................................................... 11
IV.        CONCLUSION ................................................................................................................. 11




                                                                    i
4816-8791-7556.1
Case 2:20-cv-00281-JRG Document 203 Filed 08/20/21 Page 3 of 16 PageID #: 9269




                                                   TABLE OF AUTHORITIES

                                                                                                                                          Page(s)

Federal Cases

Cioffi v. Google, Inc.,
   No. 213CV00103JRGRSP, 2017 WL 79730 (E.D. Tex. Jan. 9, 2017) .....................................6

Elbit Sys. Land & C4l Ltd. v. Hughes Network,
   No. 2:15-cv-00037, 2017 WL 2651618 (E.D. Tex. June 20, 2017) ..................................5, 6, 7

EMG Tech., LLC v. Chrysler Grp.,
  LLC, No. 6:12-CV-259, 2013 WL 12147662 (E.D. Tex. July 3, 2013)....................................3

Rules

Rule 3-1............................................................................................................................................3

Rule 26 .............................................................................................................................................6

Rule 26(a).........................................................................................................................................6

Other Authorities

U.S. Patent No. 6,922,728...................................................................................................... passim




                                                                         ii
4816-8791-7556.1
Case 2:20-cv-00281-JRG Document 203 Filed 08/20/21 Page 4 of 16 PageID #: 9270




           Plaintiff KAIFI LLC (“KAIFI”) submits its opposition to the motion to strike by

Defendants T-Mobile US, Inc. and T-Mobile USA, Inc.’s (“T-Mobile” or “Defendants”).

I.         INTRODUCTION

           KAIFI disclosed Prof. Cho’s earlier invention date to T-Mobile on March 15, 2021, four

months before discovery closed. Declaration of Andrew Choung (“Choung Decl.”), Ex. A

(KAIFI’s First Supplemental Responses and Objections to T-Mobile’s First Set of Interrogatories

(Nos. 1-11)) at 8. T-Mobile had every opportunity to investigate and conduct discovery, and to

even seek leave to amend their invalidity contentions. Indeed, T-Mobile had the opportunity to

extensively question Prof. Cho on his prior conception and related documents at his July 8, 2021

deposition. See, e.g., Choung Decl., Ex. B (“Cho Depo 1”) at 18:21-20:9; Ex. C (“Cho Depo 2”)

at 30:3-23.

           Prof. Cho explained at his deposition



Id. at 31:17-20.

                                                                                         Id. at

31:17-33:10. He found an invention disclosure file for the Korean patent application to which

the ‘728 Patent claims priority. Id. at 31:3-20. This file contained an invention disclosure form

or report submitted to the university, dated April 24, 2001, along with draft specifications and

figures. Choung Decl., Ex. D (DONGHOCHO 0000001-0000483); see id. at DONGHOCHO

0000382-0000394. KAIFI promptly produced the entirety of these invention disclosure

documents to T-Mobile on March 15, 2021.1



1
  The Korean documents were produced on March 15, 2021 and then KAIFI provided English
translations on April 22, 2021. Choung Decl. at ¶ 7.


4816-8791-7556.1
Case 2:20-cv-00281-JRG Document 203 Filed 08/20/21 Page 5 of 16 PageID #: 9271




           T-Mobile complains that Prof. Cho testified in the AT&T litigation that he previously

was unable to find these records from twenty years ago. The notion that Prof. Cho’s discovery

of these documents in this case was therefore somehow nefarious is absurd. An earlier invention

date would have benefited KAIFI in the AT&T case. In the AT&T litigation, Prof. Cho searched

for these documents. Choung Decl., Ex. E (“Cho ATT Depo”) at 8:10-19. (

                                                                                              )

(objections omitted). But, as Prof. Cho explained, he was previously unaware that hard-discs

from 2001 had survived the intervening twenty years. Id. at 8:24-9:4 (



                                                                   ). Up until earlier this year, he

believed that these documents no longer existed in his personal files and was not sure if those

records survived anywhere else. Id.

           By citing to Prof. Cho’s AT&T testimony, T-Mobile admits that it has known since the

outset of this litigation that invention disclosure documents, showing an earlier conception date,

may in fact exist. Indeed, T-Mobile accounted for this possibility in their January 15, 2021

Invalidity Contentions. Choung Decl., Ex. F (“T-Mobile Invalidity Contentions”) at 2-3

(reserving the right to amend if KAIFI asserted an invention date earlier than the P.R. 3-1(e)

date). That they now claim surprise and unfair prejudice is disingenuous. Notably, after learning

of the prior invention date, T-Mobile did not seek leave to amend their Invalidity Contentions.

Instead, T-Mobile waited four months to file a motion to strike. Any prejudice alleged by T-

Mobile was of their own making.

II.        KAIFI COMPLIED WITH THIS COURT’S LOCAL PATENT RULES

           KAIFI did not “fail” to seek leave to amend, as there was no requirement to do so. Local

Patent Rule 3-1(e) requires disclosure of any priority claim to an earlier application. As
                                                   2
4816-8791-7556.1
Case 2:20-cv-00281-JRG Document 203 Filed 08/20/21 Page 6 of 16 PageID #: 9272




explained in EMG Tech., LLC v. Chrysler Grp., LLC, “the rule makes clear that the priority date

provided pursuant to P.R. 3-1 is related to claiming priority to ‘an earlier application.’” No.

6:12-CV-259, 2013 WL 12147662, at *1 (E.D. Tex. July 3, 2013). T-Mobile knows this because

it cited EMG Tech. As T-Mobile concedes, KAIFI fully complied with P.R. 3-1(e). Dkt. 170 at

(“On October 30, 2020, pursuant to P.R. 3-1(e), KAIFI disclosed a priority date of June 20,

2001, which corresponds to the filing date of Korean Patent Application No. 2001-34976.”).

           The court in EMG rejected Defendants’ argument that P.R. 3-1(e) requires disclosing a

specific prior conception date. EMG Tech., 2013 WL 12147662, at *2 (“The Court finds that

Plaintiff has complied with the local patent rules and there is no need for Plaintiff to amend its

infringement contentions to list an earlier date.” Id. (emphasis added). The court in EMG

instead noted that “[i]t will be Plaintiff’s responsibility to demonstrate at a later date that it is

actually entitled to rely upon his earlier date to avoid prior art.” Id.

           Thus, T-Mobile’s motion is born of a mistaken understanding of P.R. 3-1(e). Here,

KAIFI does not seek to amend its P.R. 3-1(e) disclosure to change the claim of priority to the

Korean application. Rather, as in EMG, KAIFI simply provided T-Mobile with discovery on the

evidence that related to prior conception and reduction to practice. Upon coming into possession

of Prof. Cho’s invention disclosure documents, KAIFI supplemented its response to T-Mobile’s

interrogatory regarding conception and reduction to practice, disclosing that it intended to rely on

the newly discovered invention disclosure documents. T-Mobile does not dispute that this

disclosure and production occurred well within the discovery cut-off. Thus, T-Mobile’s motion

should be denied on this basis alone.

III.       KAIFI DISCLOSED PROF. CHO’S INVENTION DATE EARLY IN THE CASE

           Since P-R 3-1(e) does not apply, T-Mobile’s attempt to impose a good cause requirement

is misplaced. However, KAIFI’s disclosure satisfies the good cause standard. Notably, KAIFI
                                                    3
4816-8791-7556.1
Case 2:20-cv-00281-JRG Document 203 Filed 08/20/21 Page 7 of 16 PageID #: 9273




made its disclosures four months before the close of discovery, and well ahead of claim

construction. Indeed, T-Mobile was on notice even earlier from Prof. Cho’s testimony in the

AT&T litigation on invention disclosure documents evidencing an earlier invention date.

           As noted in T-Mobile’s own Motion, Prof. Cho testified during his deposition in the prior

AT&T litigation that, while he was not able to find any records in his personal files at that time,

he recalled submitting an invention disclosure to the university. He explained that,




Choung Decl., Ex. E at 12:14-22 (objection omitted). He further explained that




Id. at 14:22-15:15 (objection omitted) (emphasis added). T-Mobile’s counsel represented AT&T

in the prior litigation. T-Mobile knew of this testimony.

           In fact, in its January 15, 2021 Invalidity Contentions, T-Mobile actually factored in the

possibility of discovery yielding such an earlier invention date. T-Mobile stated:

           T-Mobile thus understands that Plaintiff is not asserting an invention date, or
           conception, reduction to practice, design, and/or development of the claimed
           invention, prior to June 20, 2001. To the extent Plaintiff later properly alleges

                                                     4
4816-8791-7556.1
Case 2:20-cv-00281-JRG Document 203 Filed 08/20/21 Page 8 of 16 PageID #: 9274




           that any such activities occurred prior to June 20, 2001, T-Mobile reserves the
           right to supplement these Invalidity Contentions to address any such contention,
           including by identifying and/or charting additional prior art that may become
           relevant in view of such assertion.

Choung Decl., Ex. F at 2-3. Thus, T-Mobile anticipated that it may need to amend its Invalidity

Contentions and was planning for that contingency.

           In the early months of this year, staff at the university research center found old hard-

discs, including hard-discs from 2001. These were found as part of the research center’s

organizing of its files ahead of Prof. Cho’s upcoming retirement in August 2021. Upon

discovery of these years old hard-discs, Prof. Cho took it upon himself see if they contained his

invention files. As a result, he found the old invention disclosure for the Korean patent

application from which the ‘728 Patent claims formal priority. He then handed this file over to

KAIFI’s counsel. Choung Decl., Ex. C at 30:17-23 (




        ). All of this was confirmed by Prof. Cho at his deposition. See Choung Decl., Ex. B at

31:7-33:10; Ex. C at 29:19-30:23.

           On March 15, 2021, KAIFI promptly disclosed the prior invention date in its

supplemental interrogatory responses and produced all the documents from Prof. Cho’s invention

disclosure folder. Choung Decl., Ex. A at 8 (disclosing that “[t]he inventions claimed in the ‘728

Patent were conceived of and reduced to practice by Professor Dong-Ho Cho at least as early as

April 24, 2001” and citing the complete bates ranges). This disclosure was made over four

months before discovery was set to close on July 19, 2021, and well before claim construction

briefing and the June 3, 2021 claim construction hearing. T-Mobile did not move for leave to

amend its Invalidity Contentions during that period.


                                                     5
4816-8791-7556.1
Case 2:20-cv-00281-JRG Document 203 Filed 08/20/21 Page 9 of 16 PageID #: 9275




           On July 8 and 9, 2021, T-Mobile and Verizon deposed Prof. Cho. During his deposition,




Choung Decl., Ex. B at 31:17-33:10 (objections and interpreter exchanges omitted).




                                                 6
4816-8791-7556.1
Case 2:20-cv-00281-JRG Document 203 Filed 08/20/21 Page 10 of 16 PageID #: 9276




 Choung Decl., Ex. C at 28:25-30:23 (objections and interpreter exchanges omitted).

            A.      KAIFI’s Disclosure Was Timely and Justified

            T-Mobile suggests that KAIFI or Prof. Cho could have produced his invention disclosure

 documents sooner. But this is a spurious argument. Prof. Cho testified that he previously

 searched for, but was not able to locate, such documents during the AT&T litigation. He was

 previously unaware of the old hard-discs containing these documents. The hard-discs are from

 over twenty years ago. They were only uncovered during the process of university staff sorting

 and organizing the decades-worth of files at the research center in preparation for his well-

 deserved retirement.

            T-Mobile argues that, even if it is true that KAIFI was unaware of Prof. Cho’s invention

 disclosure documents, KAIFI should not have waited to assert an earlier invention date. This

 argument is nonsensical. KAIFI could not assert a prior conception date for which it had no

 knowledge or documentation. In the AT&T litigation and at the time that KAIFI served its P.R.

 3-1 disclosures in this case, while believing that the Prof. Cho had conceived his invention

 earlier than the Korean patent application filing data, KAIFI did not possess documentation of

 Prof. Cho’s prior invention date. Prof. Cho’s invention disclosure documents only came to light

 and into KAIFI’s possession later in the course of preparation for Prof. Cho’s retirement.

            T-Mobile also argues that KAIFI should have been more diligent, and suggests that Prof.

 Cho could have searched “his own personal archives.” But Prof. Cho did conduct a search of his

 personal files, during the prior AT&T litigation, at the request of KAIFI’s counsel. Choung

 Decl., Ex. E at 8:10-19. The invention disclosure documents were found in old hard-discs likely

 stored away in the research center a decade ago. Choung Decl., Ex. B at 31:17-33:10.

                                                    7
 4816-8791-7556.1
Case 2:20-cv-00281-JRG Document 203 Filed 08/20/21 Page 11 of 16 PageID #: 9277




            As Prof. Cho explained at his deposition

                                                           . Choung Decl, Ex. C at 28:18-24. This was

 nearly a decade after his invention. Thus, it was entirely reasonable for Pro. Cho to have relied

 on searching his personal files during the AT&T litigation and conclude the documents had been

 lost. See Choung Decl., Ex. C at 28:12-16 (acknowledging a set maintenance period for paper

 documents). He had simply been unaware that those documents had been transferred into

 electronic form, in the intervening years, until the old hard-discs were uncovered in preparation

 for his retirement.

            T-Mobile also accuses KAIFI of obstructing discovery. These are bald accusations

 without any basis and are not well-taken. KAIFI has been upfront and transparent with the facts

 and relationships of the third parties in this case. Indeed, KAIFI did not oppose T-Mobile’s

 requests for letters rogatory. But Prof. Cho is not KAIFI’s employee and KAIFI does not control

 ID, KAIST or Prof. Cho. As Prof. Cho testified, he produced the entirety of the folder he found




                                Choung Decl. Ex. C at 30:17-23. Thus, T-Mobile’s accusations that

 Prof. Cho selectively produced documents from this file are completely unfounded. There is no

 cause for T-Mobile’s wild conspiracy theories.

            B.      T-Mobile Has Not Been Prejudiced

            T-Mobile devotes a single paragraph in its motion to the alleged prejudice it suffered and

 cites two cases for the proposition that having already expended resources in developing its

 invalidity theories based on the ‘728 Patent’s priority claim is prejudicial. But neither case

 supports their position.



                                                       8
 4816-8791-7556.1
Case 2:20-cv-00281-JRG Document 203 Filed 08/20/21 Page 12 of 16 PageID #: 9278




            In Elbit Sys. Land & C4l Ltd. v. Hughes Network, the plaintiff possessed the underlying

 facts for months and did not update its interrogatory responses until just days before discovery

 closed. No. 2:15-cv-00037, 2017 WL 2651618, at *10 (E.D. Tex. June 20, 2017). Thus, the

 court found prejudice in this context because the defendant had no opportunity to adjust its

 invalidity position. Id. The facts of this case are the opposite of Elbit Sys. Here, KAIST

 promptly produced Prof. Cho’s invention disclosure documents and disclosed the earlier

 invention date. KAIFI made this disclosure with four months of discovery remaining. See

 Computer Acceleration Corp. v. Microsoft Corp., 503 F. Supp. 2d 819, 824 (E.D. Tex. 2007)

 (finding no prejudice in allowing amendment to preliminary contentions after claim construction

 briefing has begun but before claim construction hearing); Opticurrent, LLC v. Power

 Integrations, Inc., No. 2017 WL 11392680, at *7 (N.D. Cal. Oct. 3, 2017) (finding no prejudice

 in allowing amendment of priority date when defendant had notice prior to depositions and two

 months of fact discovery available to amend invalidity contentions). Thus, T-Mobile had every

 opportunity to conduct discovery and seek leave to amend. T-Mobile simply chose not to.

            Similarly, Softvault Systems Inc. v. Microsoft Corp. does not apply here. In that case, the

 court found that Softvault “had access to the earlier application before filing suit” and had no

 explanation for why it did not disclose the priority date. 2007 WL 1342554 at *1. Softvault also

 involved a formal priority claim, not a prior conception date. Id. Moreover, in this case, KAIFI

 did not have access to the invention disclosure documents. Prof. Cho only found them this year,

 at which time, they were promptly produced to Defendants. Thus, Softvault is inapposite. See

 Opticurrent, LLC, 2017 WL 11392680, at *7 (distinguishing Elbit Sys. and holding that

 disclosure of a reduction to practice date less than three weeks before the close of fact discovery




                                                     9
 4816-8791-7556.1
Case 2:20-cv-00281-JRG Document 203 Filed 08/20/21 Page 13 of 16 PageID #: 9279




 was justified because plaintiff could not have confirmed the date until it came into possession of

 certain discovery).

            T-Mobile argues that it would be prejudiced if it had to rework its entire invalidity case at

 this stage. The argument is spurious. First, T-Mobile had notice in March 2021, not at “this late

 stage in the litigation.” T-Mobile had ample and early notice of Prof. Cho’s earlier invention

 date and corroborating documentation, and every opportunity to conduct discovery, including

 taking depositions. See Opticurrent, LLC, 2017 WL 11392680, at *7 (holding that notice to

 defendants of an earlier invention date prior to the taking of any depositions reduces prejudice to

 the defendant, and that “two months [of discovery] is more than sufficient to allow [a defendant]

 to evaluate and adjust its strategy concerning the amended conception date”).

            Next, T-Mobile does not explain how its invalidity case would be prejudiced. In this

 case, T-Mobile has asserted an inordinate number of prior art references and combinations. T-

 Mobile does not contend that any significant portion of its invalidity case is impacted by Prof.

 Cho’s invention date or rendered useless. Indeed, the vast majority of T-Mobile’s purported

 prior art references and combinations appear to pre-date Prof. Cho’s invention date.

            KAIFI recently moved for an order to focus claims and prior art in this case. Dkt. 157.

 Despite promises that “it would limit the number of invalidity theories asserted in its opening

 expert report from those asserted in its contentions,” Dkt. 163 at 3, T-Mobile subsequently

 served an expert report purporting to opine on a host of mix-and-match combinations. There was

 little streamlining. Importantly, T-Mobile’s expert clearly had ample opportunity to analyze and

 does purport to opine on Prof. Cho’s prior conception date. Thus, T-Mobile has, in fact, factored

 the prior invention date into its invalidity case. There is no prejudice




                                                     10
 4816-8791-7556.1
Case 2:20-cv-00281-JRG Document 203 Filed 08/20/21 Page 14 of 16 PageID #: 9280




            Thus, T-Mobile had both time and opportunity to formulate or reevaluate its invalidity

 case in light of this discovery, seek leave to amend its Invalidity Contentions, and incorporate

 any claim construction arguments. T-Mobile just chose not to. But in its motion, T-Mobile

 would tell the Court that it took no action in the intervening fourth months, despite believing

 Prof. Cho’s earlier invention date doomed the entirety of its Invalidity Contentions. That is not

 credible. The record shows that T-Mobile simply made the conscious choice to forego amending

 its Invalidity Contentions, presumably concluding there was little impact. T-Mobile proceeded

 with its expert opining on Prof. Cho’s invention date. Any prejudice that they now allege is

 solely a result of their actions.

            C.      Prior Invention Date Is Important To Prior Art

            T-Mobile suggests that the prior invention date is not important. Yet, T-Mobile filed this

 motion. Oddly though, T-Mobile does not actually identify which of its asserted prior art would

 be impacted by the Prof. Cho’s earlier invention date, which belies their claim of prejudice. But

 the prior invention date is important to KAIFI because it must winnow through the voluminous

 mix-n-match invalidity assertions of T-Mobile. At this time, KAIFI believes that Prof. Cho’s

 earlier invention date would disqualify at least one of T-Mobile’s asserted references.

            D.      No Continuance Is Necessary

            Since T-Mobile has not been prejudiced, no continuance is necessary. This factor is a

 non-issue. T-Mobile’s argument that it cannot recoup the time and money it spent on its prior art

 searching and invalidity strategy is irrelevant because it has not shown that the work it has done

 to date cannot be used.

 IV.        CONCLUSION

            For the reasons discussed herein, T-Mobile’s Motion to Strike should be denied.



                                                    11
 4816-8791-7556.1
Case 2:20-cv-00281-JRG Document 203 Filed 08/20/21 Page 15 of 16 PageID #: 9281




 Date: August 3, 2021                  /s/ Robert Christopher Bunt

                                       Robert Christopher Bunt
                                       Texas Bar No. 00787165
                                       PARKER, BUNT & AINSWORTH PC
                                       100 E. Ferguson St., Suite 418
                                       Tyler, Texas 75702
                                       Telephone: (903) 531-3535
                                       Email: rcbunt@pbatyler.com

                                       Jason G. Sheasby
                                       Cal. Bar No. 205455 (admitted pro hac vice)
                                       Irell & Manella LLP
                                       1800 Avenue of the Stars
                                       Suite 900
                                       Los Angeles, CA 90067-4276
                                       Telephone: 310.277-1010
                                       Facsimile: 310-203-7199
                                       Email: jsheasby@irell.com

                                       Andrew Choung
                                       Cal. Bar No. 203192 (admitted in E.D. Texas)
                                       Nixon Peabody LLP
                                       300 S. Grand Avenue, Suite 4100
                                       Los Angeles, CA 90071
                                       213-629-6166
                                       Fax: 213-629-6001
                                       Email: achoung@nixonpeabody.com

                                       Enoch H. Liang
                                       Cal. Bar No. 212324 (admitted in E.D. Texas)
                                       LTL ATTORNEYS LLP
                                       300 S. Grand Ave., 14th Fl.
                                       Los Angeles, California 90071
                                       Telephone: (213) 612-8900
                                       Facsimile: (213) 612-3773
                                       Email: enoch.liang@ltlattorneys.com

                                       Attorneys for Plaintiff KAIFI LLC




                                      12
 4816-8791-7556.1
Case 2:20-cv-00281-JRG Document 203 Filed 08/20/21 Page 16 of 16 PageID #: 9282




                                    CERTIFICATE OF SERVICE

             The undersigned hereby certifies that the foregoing document was served via electronic

  mail on August 3, 2021 to all opposing counsel of record.

                                                 /s/ Robert Christopher Bunt
                                                 ROBERT CHRISTOHPER BUNT

                    CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

            I hereby certify that under L.R. CV-5(a)(7)(B) that the foregoing document is filed under

 seal pursuant to the Court’s Protective Order entered in this matter (Dkt. No. 80).

                                                 /s/ Robert Christopher Bunt
                                                 ROBERT CHRISTOPHER BUNT




 4816-8791-7556.1
